978 A.2d 918 (2009)
200 N.J. 226
In the Matter of Richard M. ROBERTS, an Attorney at Law.
D-131 September Term 2008.
Supreme Court of New Jersey.
September 24, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision and supplemental *919 decision in DRB 09-046, concluding that RICHARD M. ROBERTS of WEST CALDWELL, who was admitted to the bar of this State in 1971, should be disciplined and required to practice law under supervision for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client informed), RPC 1.5(b) (failure to provide client with a written fee agreement),
And good cause appearing;
It is ORDERED that RICHARD M. ROBERTS is hereby censured; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.